Exhibit 10.1

$700,000,000

Builders FirstSource, Inc.

10.75% Senior Notes due 2023

Purchase Agreement

July 24, 2015

Citigroup Global Markets Inc.

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Builders FirstSource, Inc., a Delaware corporation (the “Issuer”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $700,000,000 principal amount of its 10.75% Senior Notes due
2023 (the “Securities”).

The Securities will be issued in connection with the acquisition (the
“Acquisition”) by the Issuer of all of the outstanding equity interests of
ProBuild Holdings LLC, a Delaware limited liability company (“ProBuild”),
pursuant to that certain Securities Purchase Agreement, dated as of April 13,
2015 (as amended from time to time, the “Acquisition Agreement”), among the
Issuer, ProBuild, FMR LLC, a Delaware limited liability company, ProBuild
Capital LLC, a Delaware limited liability company, ProBuild Holdings, Inc., a
Delaware corporation (the “ProBuild Parent”), and Lanoga Corporation, a
Minnesota Corporation. In addition, in connection with the Acquisition, (i) the
Issuer will obtain senior secured credit facilities comprised of (x) an
$800,000,000 senior secured asset-based revolving credit facility pursuant to an
asset-based credit agreement (the “ABL Credit Agreement”) and (y) a $600,000,000
first-lien term loan facility pursuant to a first-lien term loan credit
agreement (the “First-Lien Credit Agreement” and, together with the ABL Credit
Agreement, the “Senior Credit Agreements”), as described in the Time of Sale
Information (as defined below), and (ii) the Issuer will issue equity in the
form of common equity having a gross aggregate amount not less than $100,000,000
(the “Equity Offering”). Upon consummation of the Acquisition, ProBuild will be
a direct wholly-owned subsidiary of the Issuer, and upon execution and delivery
of the Joinder Agreement (as defined below), ProBuild and certain of its
subsidiaries will become parties to this purchase agreement (this “Agreement”).

 

1



--------------------------------------------------------------------------------

References in this Agreement to the “BFS Guarantors” refer to each entity listed
on Schedule 2-A hereto. References in this Agreement to the “ProBuild
Guarantors” refer to (i) ProBuild and (ii) each entity listed on Schedule 2-B
hereto. References to the “Guarantors” refer to the BFS Guarantors and the
ProBuild Guarantors, collectively.

For purposes of this Agreement, the term “Transactions” means (a) the issuance
and sale of the Securities; (b) the Equity Offering; (c) the consummation of the
Acquisition; (d) the execution and delivery of the Senior Credit Agreements and
any documents required thereunder; (e) the repayment of the Existing ABL
Facility, ProBuild’s unsecured subordinated notes due in 2017 and ProBuild’s
existing indebtedness incurred pursuant to the ProBuild Credit Agreement (the
“Refinancing”); and (f) the payment of all fees and expenses related to any of
the foregoing.

The Securities are to be issued pursuant to an indenture, dated as of the
Closing Date (as defined below) (the “Initial Indenture”), to be entered into
among the Issuer, the BFS Guarantors and Wilmington Trust, National Association,
as trustee (the “Trustee”), for which the obligations of the Issuer in respect
of the Securities will be fully, irrevocably and unconditionally guaranteed on a
senior unsecured basis by the BFS Guarantors (the “Initial Guarantees”). The
ProBuild Guarantors will enter into a supplemental indenture, dated as of the
Closing Date (the “Supplemental Indenture”), with the Trustee pursuant to which
the ProBuild Guarantors will provide Guarantees (as defined below), effective as
of and from the Closing Date. As used herein, the term “Indenture” shall mean
the Initial Indenture, as supplemented by the Supplemental Indenture. Following
the Closing Date, the obligations of the Issuer in respect of the Securities
will be fully, irrevocably and unconditionally guaranteed (the “Guarantees”) on
a senior unsecured basis, jointly and severally, by (i) the Guarantors and
(ii) any domestic subsidiary of the Issuer formed or acquired after the Closing
Date that is required to execute a supplemental indenture to provide a Guarantee
in accordance with the terms of the Indenture, and their respective successors
and assigns. This Agreement is to confirm the agreement concerning the purchase
of the Securities from the Issuer by the Initial Purchasers.

On the Closing Date, the Issuer shall and shall cause each ProBuild Guarantor to
execute and deliver a joinder agreement (the “Joinder Agreement”), substantially
in the form attached hereto as Exhibit A, whereby each such ProBuild Guarantor
will agree to observe and fully perform all of the rights, obligations and
liabilities contemplated herein as if it were an original signatory hereto;
provided that until such time as each ProBuild Guarantor executes the Joinder
Agreement, no ProBuild Guarantor shall have any rights under this Agreement.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Issuer has prepared a preliminary offering
memorandum dated July 16, 2015 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Issuer, the Guarantors, the Securities
and the Guarantees. Copies of the Preliminary Offering Memorandum have been, and
copies of the Offering Memorandum will be, delivered by the Issuer to the
Initial Purchasers pursuant to the terms of this Agreement. The Issuer hereby
confirms that it has authorized the use of the Preliminary Offering Memorandum,
the other Time of Sale Information and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.

 

 

2



--------------------------------------------------------------------------------

At the time when sales of the Securities were first made (the “Time of Sale”),
or prior thereto, the Issuer had prepared the following information
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.

The Issuer and the BFS Guarantors and, upon execution of the Joinder Agreement,
the ProBuild Guarantors hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities.

(a) The Issuer agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuer the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 97.75% of the principal amount thereof plus accrued interest, if any,
from July 31, 2015 to the Closing Date (the “Purchase Price”). The Issuer will
not be obligated to deliver any of the Securities except upon payment for all
the Securities to be purchased as provided herein.

(b) The Issuer understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not, directly or indirectly, solicited offers for, or offered or
sold, and will not solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act; and

(iii) it has not, directly or indirectly, solicited offers for, or offered or
sold, and will not solicit offers for, or offer or sell, the Securities as part
of the initial offering except:

 

  (A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A;

 

3



--------------------------------------------------------------------------------

  (B) to persons inside the United States that are accredited investors (as
defined in Rule 501(a)(1),(2), (3), (7) and (8) under the Securities Act); or

 

  (C) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Issuer and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuer and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

(d) The Issuer acknowledges and agrees that the Initial Purchasers may offer and
sell Securities to or through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement (including Annex C hereto).

(e) The Issuer and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Issuer and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Issuer or the Guarantors or any other person in connection
therewith. Additionally, neither the Representative nor any other Initial
Purchaser is advising the Issuer or the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Issuer and the Guarantors shall consult with their own advisors concerning
such matters and shall be responsible for making their own independent
investigation and appraisal of the transactions contemplated hereby, and neither
the Representative nor any other Initial Purchaser shall have any responsibility
or liability to the Issuer or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Issuer, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Issuer, the Guarantors or any other person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on July 31, 2015
or at such other time or place on the same or such other date, not later than
the fifth business day thereafter, as the Representative and the Issuer may
agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date” and the time of Closing on the Closing
Date is referred to herein as the “Closing.”

(b) Payment for the Securities shall be made by payment of the Purchase Price to
the account or accounts specified by the Issuer by wire transfer in immediately
available funds against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial

 

4



--------------------------------------------------------------------------------

Purchasers, of one or more global notes representing the Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Securities duly paid by the Issuer. The Global Note will be
made available for inspection by the Representative not later than 1:00 P.M.,
New York City time, on the business day prior to the Closing Date.

3. Representations and Warranties of the Issuer and the Guarantors. The Issuer
and the BFS Guarantors hereby, jointly and severally, represent and warrant to
each Initial Purchaser and, upon the execution and delivery of the Joinder
Agreement, each of the ProBuild Guarantors, jointly and severally with the
Issuer and the BFS Guarantors, represents and warrants to each Initial Purchaser
that, as of the Time of Sale and as of the Closing Date:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Time of Sale Information, at the Time of Sale, did not, and at
the Closing Date, will not, and the Offering Memorandum, as of its date or as of
the Closing Date, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Issuer and the Guarantors make no representation or warranty
with respect to any statements or omissions made in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Issuer in writing by or on behalf of such Initial Purchaser through the
Representative expressly for use in the Time of Sale Information or the Offering
Memorandum.

(b) Additional Written Communications. The Issuer and the Guarantors (including
their respective agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Issuer and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including the
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c) hereof. Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuer and the Guarantors make no representation or warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuer in writing by or on behalf of such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication. No Issuer Written Communication contains any information that
conflicts with the Time of Sale Information or the Offering Memorandum.

(c) Financial Statements. The financial statements and the related notes thereto
of (i) the Issuer and its subsidiaries and (ii) ProBuild Parent and its
subsidiaries, in each case included in each of the Time of Sale Information and
the Offering Memorandum present fairly in all material

 

5



--------------------------------------------------------------------------------

respects the financial position of the Issuer and its subsidiaries or ProBuild
and its subsidiaries, as the case may be, as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; the other financial information included
in each of the Time of Sale Information and the Offering Memorandum has been
derived from the accounting records of the Issuer and its subsidiaries or
ProBuild and its subsidiaries, as the case may be, and presents fairly in all
material respects the information shown thereby; and the pro forma financial
information of the Issuer and the related notes thereto included in each of the
Time of Sale Information and the Offering Memorandum has been prepared in
accordance with the Securities and Exchange Commission’s (the “Commission”)
rules and guidance with respect to pro forma financial information in all
material respects, and the assumptions underlying such pro forma financial
information are reasonable and are set forth in each of the Time of Sale
Information and the Offering Memorandum.

(d) No Material Adverse Change. Since the date of the most recent financial
statements of the Issuer included in each of the Time of Sale Information and
the Offering Memorandum, there has not been any Material Adverse Effect (as
defined below) or any change or development that is reasonably likely to result
in any Material Adverse Effect, the Issuer and the Guarantors have not incurred
or become subject to any material liabilities that have not been disclosed in
the Time of Sale Information and no dividend or distribution of any kind has
been declared, paid or made by the Issuer, the Guarantors or their subsidiaries
on any class of stock.

(e) Organization and Good Standing. Each of the Issuer, ProBuild and their
respective subsidiaries (A) has been duly incorporated or formed and is validly
existing as a corporation or other entity in good standing under the laws of its
jurisdiction of incorporation or formation, (B) has all requisite corporate or
other power and authority to carry on its business as it is currently being
conducted and as described in the Time of Sale Information and the Offering
Memorandum and to own, lease and operate its properties and (C) is duly
qualified and is in good standing as a foreign corporation or other entity
authorized to do business in each jurisdiction in which the nature of its
business or its ownership or leasing of property requires such qualification,
except, in the case of each of clauses (B) and (C), where the failure to be so
qualified, in good standing or have such power of authority would not reasonably
be expected to result, individually or in the aggregate, in a material adverse
effect on the business, results of operations or condition (financial or
otherwise) of the Issuer, ProBuild or any of their respective subsidiaries,
taken as a whole, or materially and adversely affect the ability of the Issuer
and the Guarantors to perform their obligations under the Transaction Documents
(as defined below) (a “Material Adverse Effect”). Upon execution and delivery of
the Joinder Agreement, the only material subsidiaries the Issuer will own or
control, directly or indirectly, are listed in Schedule 3 to this Agreement.

(f) Capitalization. Except with regard to Dixieline Builders Fund Control, Inc.,
Builder’s Capital LLC and Pro-Build Real Estate Holdings, LLC (the “Transferred
Subsidiaries”), all of the outstanding shares of capital stock of each
subsidiary of the Issuer and ProBuild are owned, directly or indirectly, by the
Issuer or ProBuild, as applicable, free and clear of any security interest,
claim, lien, limitation on voting rights or encumbrance (collectively, “Liens”)
(other than the Senior Credit Agreements (as described in each of the Time of
Sale Information and the Offering Memorandum), the Existing Indenture (as
described in each of the Time of Sale Information and the

 

6



--------------------------------------------------------------------------------

Offering Memorandum), the security documents entered into in connection
therewith and, prior to the Closing, pursuant to the documents governing the
Existing ABL Facility and the ProBuild Credit Agreement (collectively, the
“Existing Credit Agreements”), which will be terminated or released in
connection with the Refinancing); and all such securities have been duly
authorized, validly issued and are fully paid and nonassessable and were not
issued in violation of any preemptive or similar rights.

Upon completion of the transactions contemplated by the Contribution and
Assignment Agreement (the “Contribution Agreement”), dated as of April 13, 2015,
by and among ProBuild, Lanoga Corporation, a Minnesota corporation, ProBuild
Capital LLC, a Delaware limited liability company, and ProBuild Holdings, Inc.,
a Delaware corporation, which will occur prior to the Closing, all of the
outstanding shares of capital stock of the Transferred Subsidiaries will be
owned, directly or indirectly, by ProBuild, free and clear of any Liens (other
than the Senior Credit Agreements, and prior to the Closing, pursuant to the
documents governing the Existing Credit Agreements, which will be terminated in
connection with the Refinancing); and all such securities have been duly
authorized, validly issued and are fully paid and nonassessable and were not
issued in violation of any preemptive or similar rights.

Except with regard to the Transferred Subsidiaries, the Issuer has the
capitalization as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization.” Upon completion of the
transactions contemplated by the Contribution Agreement, which will occur prior
to the Closing, the Issuer will have the capitalization as set forth in each of
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization.”

(g) Due Authorization. The Issuer and the BFS Guarantors have and, at or prior
to the Closing, the ProBuild Guarantors will have, all requisite corporate or
other power and authority to execute, deliver and perform their obligations
under this Agreement, the Joinder Agreement, the Securities, the Initial
Indenture (including the related Initial Guarantees), the Supplemental Indenture
(including the related Guarantees of the ProBuild Guarantors) and the Senior
Credit Agreements (collectively, the “Transaction Documents”), in each case to
the extent a party thereto, and to perform their respective obligations
hereunder and thereunder and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has
been, or will be by the Closing, duly and validly taken.

(h) The Initial Indenture. The Initial Indenture will, as of the Closing Date,
be duly authorized by the Issuer and the BFS Guarantors and, assuming the due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Issuer and the BFS Guarantors, will be the valid and binding
agreement of the Issuer and the BFS Guarantors, enforceable against each of them
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting the
rights of creditors generally and subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law) (collectively, the “Enforceability Exceptions”).

(i) The Supplemental Indenture. At or prior to the Closing Date, the
Supplemental Indenture will be duly and validly authorized by the ProBuild
Guarantors and, assuming the due

 

7



--------------------------------------------------------------------------------

authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the ProBuild Guarantors, will be the valid and binding agreement of
the ProBuild Guarantors, enforceable against each of them in accordance with its
terms, subject to the Enforceability Exceptions.

(j) The Securities and the Guarantees. (i) The Securities will, as of the
Closing Date, be duly authorized by the Issuer and, when duly executed,
authenticated, issued and delivered as provided in the Initial Indenture and
paid for as provided herein (assuming the due execution, authentication and
delivery of the Initial Indenture and the Securities by the Trustee in
accordance with the terms of the Initial Indenture), will be validly issued and
delivered and will constitute valid and legally binding obligations of the
Issuer enforceable against the Issuer in accordance with their terms, subject to
the Enforceability Exceptions, and will be entitled to the benefits of the
Initial Indenture; (ii) the Initial Guarantees will, as of the Closing Date, be
duly authorized by the BFS Guarantors and, when the Initial Indenture is duly
executed and delivered by the BFS Guarantors in accordance with its terms and
upon execution, authentication and delivery of the Securities in accordance with
the Initial Indenture (assuming due execution, authentication and delivery of
the Initial Indenture and the Securities by the Trustee in accordance with the
terms of the Indenture) and the issuance of the Securities in connection with
the sale of the Securities to the Initial Purchasers pursuant to this Agreement,
will be validly issued and will constitute legally binding instruments of the
BFS Guarantors and will be entitled to the benefits provided by the Initial
Indenture; and (iii) immediately after the consummation of the Acquisition on
the Closing Date, the Guarantees will have been duly authorized by each of the
ProBuild Guarantors and, when the Supplemental Indenture is duly executed and
delivered by the ProBuild Guarantors in accordance with its terms (assuming due
execution, authentication and delivery of the Supplemental Indenture by the
Trustee in accordance with the terms of the Indenture), and the issuance of the
Securities in connection with the sale of the Securities to the Initial
Purchasers pursuant to this Agreement, will be validly issued and will
constitute legally binding obligations of each of the Guarantors and will be
entitled to the benefits provided by the Indenture.

(k) Purchase Agreement. This Agreement has been duly and validly authorized,
executed and delivered by the Issuer and the BFS Guarantors.

(l) Joinder Agreement. On or prior to the Closing Date, the Joinder Agreement
will be duly and validly authorized, executed and delivered by the ProBuild
Guarantors.

(m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum (to the extent
described therein).

(n) No Violation or Default. None of the Issuer, ProBuild or any of their
respective subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuer, ProBuild or any of their respective subsidiaries
is a party or by which the Issuer, ProBuild or any of their respective
subsidiaries is bound or to which any property or asset of the Issuer, ProBuild
or any of their respective subsidiaries is subject; or (iii) in violation of any
law or statute or any

 

8



--------------------------------------------------------------------------------

judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(o) No Conflicts. The execution, delivery and performance by the Issuer and each
of the Guarantors of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities and the issuance of the Guarantees and
compliance by the Issuer and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or asset of
the Issuer, ProBuild or any of their respective subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuer, ProBuild or any of their respective subsidiaries
is a party or by which the Issuer, ProBuild or any of their respective
subsidiaries is bound or to which any property or asset of the Issuer, ProBuild
or any of their respective subsidiaries is subject (other than any lien or
encumbrance created or imposed pursuant to the collateral documents relating to
and required by the Senior Credit Agreements), (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Issuer, ProBuild or any of their respective subsidiaries or (iii) result in
the violation of any applicable law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, (A) in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation, default, lien, charge or encumbrance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (B) in the case of clause (i) above after giving effect to
the repayment and termination of all obligations under the Existing Credit
Agreements.

(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Issuer and each of the Guarantors of each of the Transaction Documents to
which each is a party, the issuance and sale of the Securities and the issuance
of the Guarantees and compliance by the Issuer and each of the Guarantors with
the terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers, except where the failure to obtain such
authorization, approval, consent, order, registration, qualification or license
or to make any such filing would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the consummation of the
transactions contemplated by, or the fulfilment of the terms of, the Transaction
Documents.

(q) Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the knowledge of
the Issuer, threatened or contemplated, to which the Issuer, ProBuild or any of
their respective subsidiaries is or may be a party or to which any property of
the Issuer, ProBuild or any of their respective subsidiaries is or may be
subject that, individually or in the aggregate, if determined adversely to the
Issuer or any of its subsidiaries, would reasonably be expected to have a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(r) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Issuer and its subsidiaries and ProBuild
Parent and its subsidiaries, are independent public accountants with respect to
the Issuer and its subsidiaries and ProBuild Parent and its subsidiaries, within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(s) Title to Property. Each of the Issuer, the Guarantors and their respective
subsidiaries have good and marketable title in fee simple to, or have valid
leasehold interests in or have valid rights to lease or otherwise use, all items
of real and personal property that are material to the respective businesses of
the Issuer, the Guarantors and their respective subsidiaries, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Issuer, the Guarantors and their
respective subsidiaries, (ii) would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, (iii) secure any of the
indebtedness incurred under the Existing Credit Agreements, which liens,
encumbrances and claims will be released substantially contemporaneously with
the issuance of the Securities on the Closing Date, (iv) secure the Senior
Credit Agreements or (v) secure the Existing Secured Notes.

(t) Intellectual Property. Each of the Issuer, the Guarantors and their
respective subsidiaries owns, possesses or has the right to employ all patents,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, software, systems or procedures), trademarks, service marks and
trade names, computer programs, technical data and information (collectively,
the “Intellectual Property”) necessary to conduct the business now operated by
them except where the failure to own or possess such intellectual property
rights would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The use of the Intellectual Property in
connection with the business and operations of the Issuer, the Guarantors and
their respective subsidiaries does not infringe on the rights of any person,
except such infringements as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(u) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Issuer, the Guarantors or their respective subsidiaries and
direct and indirect parent companies and other affiliates, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Issuer, the
Guarantors or their respective subsidiaries, on the other hand, that would be
required by the Securities Act to be described in a registration statement on
Form S-1 filed with the Commission and that is not so described in each of the
Time of Sale Information and the Offering Memorandum.

(v) Investment Company Act. Neither the Issuer nor any of the BFS Guarantors is,
and at Closing after giving effect to the offering and sale of the Securities
and the application of the proceeds thereof as described in each of the Time of
Sale Information and the Offering Memorandum, none of the Issuer or the
Guarantors will be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.)

 

10



--------------------------------------------------------------------------------

(w) Taxes. All federal, state and foreign income and franchise tax returns
required to be filed by the Issuer, the Guarantors or their respective
subsidiaries in all jurisdictions have been so filed through the date hereof,
subject to permitted extensions, except where the failure to make such filings
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All taxes, including withholding taxes, penalties and
interest, assessments, fees and other charges due or claimed to be due from such
entities or that are due and payable have been paid, other than those being
contested in good faith or those currently payable without penalty or interest
and except where the failure to make such required filings or payments would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(x) Licenses and Permits. Each of the Issuer, the Guarantors and their
respective subsidiaries has such permits, licenses, sub-licenses, certificates,
franchises and authorizations of governmental or regulatory authorities
(“permits”), as are necessary to lease and operate its respective properties and
to conduct its businesses as described in the Time of Sale Information and the
Offering Memorandum, except where the failure to have such permits would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and have not received any notice of proceedings relating to the
revocation or modification of any permits that, if determined adversely, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(y) Absence of Labor Dispute. No labor dispute with the employees of the Issuer,
ProBuild or any of their respective subsidiaries exists or, to the knowledge of
the Issuer or the Guarantors, is threatened that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. None of the
Issuer, ProBuild or any of their respective subsidiaries has received any notice
of cancellation or termination with respect to any collective bargaining
agreement to which it is a party.

(z) Compliance with Environmental Laws. None of the Issuer, the Guarantors or
any of their respective subsidiaries (i) is party to any proceedings that are
pending, or to the knowledge of the Issuer, the Guarantors or any of their
respective Subsidiaries, threatened, under any foreign, federal, state or local
law, rule, regulation, requirement, decision or order relating to the protection
of human health or safety, the environment, natural resources, hazardous or
toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”) in which a governmental authority is also a party, other
than such proceedings that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permits, licenses, certificates or other authorizations or approvals required
under applicable Environmental Laws to conduct its respective business, other
than such failure to comply, or failure to obtain, maintain and comply with
required permits, that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and (iii) is aware of any other
proceedings, claims or any other issues regarding compliance with, or
liabilities or obligations under, Environmental Laws, or concerning hazardous or
toxic substances or wastes, pollutants or contaminants, other than such
proceedings, claims or issues that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(aa) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”),

 

11



--------------------------------------------------------------------------------

for which the Issuer or ProBuild has any liability, direct or indirect,
contingent or otherwise, including any liability on account of any member of
their respective “Controlled Group” (defined as any organization which is a
member of a controlled group of corporations within the meaning of Section 414
of the Internal Revenue Code of 1986, as amended (the “Code”)) (each, a “Plan”)
has been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) or “endangered status” or “critical status” (within the
meaning of Section 305 of ERISA); (v) except as otherwise disclosed in the Time
of Sale Information and the Offering Memorandum, the fair market value of the
assets of each Plan exceeds the present value of all benefits accrued under such
Plan (determined based on those assumptions used to fund such Plan); (vi) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; (vii) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and, to the knowledge
of the Issuer and the Guarantors, nothing has occurred, whether by action or by
failure to act, which would reasonably be expected to cause the loss of such
qualification; and (viii) none of the Issuer, ProBuild or any member of their
respective Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan,” within
the meaning of Section 4001(a)(3) of ERISA), except, in each case with respect
to the events or conditions set forth in (i) through (viii) hereof, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(bb) Disclosure Controls. The Issuer and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Issuer in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Issuer’s management as appropriate to allow timely decisions regarding required
disclosure. The Issuer and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(cc) Accounting Controls – Issuer and its Subsidiaries. The Issuer and its
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. The Issuer and its respective subsidiaries maintain
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are

 

12



--------------------------------------------------------------------------------

executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. There are no material weaknesses or significant deficiencies in the
Issuer’s or its subsidiaries’ internal controls.

(dd) Accounting Controls – ProBuild and its Subsidiaries. ProBuild and its
subsidiaries maintain systems of internal control over financial reporting that
have been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements in accordance
with generally accepted accounting principles. ProBuild and its subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that: (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. In connection with the audit of its December 31,
2014 financial statements, ProBuild’s independent auditors did not identify any
deficiencies in internal control over financial reporting that would be
considered a material weakness or significant deficiency.

(ee) Insurance. The Issuer, ProBuild and their respective subsidiaries have
insurance covering their respective properties, operations, personnel and
businesses, insuring against such losses and risks as are consistent with
industry practice, except where failure to maintain such insurance would not
reasonably be expected to have a Material Adverse Effect.

(ff) No Unlawful Payments. None of the Issuer, ProBuild or any of their
respective subsidiaries or, to the knowledge of the Issuer and each of the
Guarantors, any director, officer, agent, affiliate or other person acting on
behalf of the Issuer, ProBuild or any of their respective subsidiaries has:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made or taken an
act in furtherance of an offer, promise or authorization of any direct or
indirect unlawful payment or benefit to any foreign or domestic government
official or employee (including any government-owned or controlled entity or of
a public international organization) or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended (“FCPA”), or any other applicable anti-bribery or anti-corruption law;
or (iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful payment or
benefit. The Issuer, ProBuild, and their respective subsidiaries have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws. No
part of the proceeds of the offering will be used, directly or indirectly, in
violation of the FCPA or similar law of any other relevant jurisdiction, or the
rules or regulations thereunder.

 

13



--------------------------------------------------------------------------------

(gg) Compliance with Money Laundering Laws. The operations of the Issuer,
ProBuild and their respective subsidiaries are and have been conducted in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Issuer or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Issuer, ProBuild or any of their respective
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Issuer or any of the Guarantors, threatened.

(hh) No Conflicts with Sanctions Laws. None of the Issuer, ProBuild or any of
their respective subsidiaries, nor, to the knowledge of the Issuer or any of the
Guarantors, any director, officer, employee, agent, affiliate or other person
acting on behalf of the Issuer, ProBuild or any of their respective subsidiaries
is currently the subject or the target of, or is controlled or 50% or more owned
by or is acting on behalf of an individual or entity that is currently the
subject of, any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”) or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Issuer, ProBuild or any of their
respective subsidiaries located, organized or resident in a country or territory
that is the subject or target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Sudan, Syria and Crimea (each, a “Sanctioned Country”); and
the Issuer will not use, directly or indirectly, the proceeds of the offering of
the Securities hereunder, or lend, contribute or otherwise make available,
directly or indirectly, such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or conduct
business with any person that, at the time of such funding or facilitation is
the subject of Sanctions, (ii) to fund, facilitate, or conduct any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as initial purchaser, advisor, investor or otherwise) of
Sanctions. For the past five years, the Issuer, ProBuild and their respective
subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country.

(ii) Solvency. On the Closing Date and immediately after the Closing, the
Issuer, ProBuild and their respective subsidiaries on a consolidated basis
(after giving effect to the issuance and sale of the Securities, the issuance of
the Guarantees and the other ProBuild Acquisition Transactions as described in
each of the Time of Sale Information and the Offering Memorandum) will be
Solvent. As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (i) the fair value and present fair saleable
value of the assets of the Issuer, ProBuild and their respective subsidiaries
taken as a whole on a going concern basis will exceed the sum of their stated
liabilities and identified contingent liabilities taken as a whole; and (ii) the
Issuer, ProBuild and their respective subsidiaries on a consolidated basis will
not be (a) left with unreasonably small capital with which to carry on their
respective businesses as they are proposed to be conducted, (b) unable to pay
their debts (contingent or otherwise) as they will mature or (c) otherwise
insolvent.

 

14



--------------------------------------------------------------------------------

(jj) No Restrictions on Subsidiaries. No subsidiary of the Issuer or ProBuild is
currently, and after the Closing no subsidiary of the Issuer or ProBuild will
be, prohibited, directly or indirectly, under any agreement or other instrument
to which it is, as of the Closing Date, a party or will be subject, from paying
any dividends to the Issuer or ProBuild, as applicable, from making any other
distribution on such subsidiary’s capital stock or similar ownership interest,
from repaying to the Issuer or ProBuild, as applicable, any loans or advances to
such subsidiary from the Issuer or ProBuild, as applicable, or from transferring
any of such subsidiary’s properties or assets to the Issuer or ProBuild, or any
of their respective subsidiaries, as applicable, except for any such
restrictions (a) contained in the Existing Credit Agreements, which will be
terminated upon consummation of the Transactions on the Closing Date as
described in each of the Time of Sale Information and the Offering Memorandum or
(b) that will be permitted by the Indenture or the Senior Credit Agreements.

(kk) No Finder’s Fee. Except pursuant to the Transaction Documents, there are no
contracts, agreements or understandings among the Issuer, the Guarantors and any
other person that would give rise to a valid claim against the Issuer, the
Guarantors and their respective subsidiaries or any Initial Purchaser for a
brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.

(ll) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class (within the meaning of Rule 144A under the Securities Act) as any
securities of the Issuer or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

(mm) No Integration. None of the Issuer, ProBuild or any of their respective
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

(nn) No General Solicitation or Directed Selling Efforts. None of the Issuer,
ProBuild or any of their respective affiliates or any other person acting on its
or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

15



--------------------------------------------------------------------------------

(oo) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(pp) No Stabilization. Neither the Issuer nor any of the Guarantors has taken,
directly or indirectly, any action designed to, or that would reasonably be
expected to, cause or result in any stabilization or manipulation of the price
of the Securities.

(qq) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Issuer as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(rr) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(ss) Industry Statistical and Market Data. The statistical, industry and
market-related data included in the Time of Sale Information and the Offering
Memorandum are based on or derived from management estimates and third-party
sources, and the Issuer and the Guarantors believe such estimates and sources
are reasonable, reliable and accurate in all material respects.

(tt) Sarbanes-Oxley Act. To the extent applicable, there is and has been no
failure on the part of the Issuer or any of its directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated in connection
therewith (the “Sarbanes-Oxley Act”), including Section 402 related to loans and
Sections 302 and 906 related to certifications.

4. Further Agreements of the Issuer and the Guarantors. The Issuer and each of
the BFS Guarantors hereby covenants and agrees, and upon execution and delivery
of the Joinder Agreement each of the ProBuild Guarantors, jointly and severally,
covenants and agrees, with each Initial Purchaser that:

(a) Delivery of Copies. The Issuer will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Issuer will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering

 

16



--------------------------------------------------------------------------------

Memorandum or such amendment or supplement for review, and will not distribute
any such proposed Offering Memorandum, amendment or supplement to which the
Representative reasonably objects in a timely manner.

(c) Additional Written Communications. Before using, authorizing, approving or
referring to any Issuer Written Communication (other than those listed on Annex
A), the Issuer and the Guarantors will furnish to the Representative and counsel
for the Initial Purchasers a copy of such written communication for review and
will not use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Issuer will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the Issuer
of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Issuer will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Issuer will
promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information as may be necessary so
that the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any of the Time of Sale Information will comply with
law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Issuer will promptly
notify the Initial Purchasers

 

17



--------------------------------------------------------------------------------

thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Offering Memorandum
as may be necessary so that the statements in the Offering Memorandum as so
amended or supplemented will not, in the light of the circumstances existing
when the Offering Memorandum is delivered to a purchaser, be misleading or so
that the Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Issuer will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions in the United
States or Canada as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Issuer nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 180 days after the date hereof, the Issuer and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Issuer or any of the Guarantors and having a tenor of more
than one year.

(i) Use of Proceeds. The Issuer will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuer and each of the Guarantors will, during any period in
which the Issuer is not subject to and in compliance with Section 13 or 15(d) of
the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Issuer will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Issuer. Until the first anniversary of the Closing Date,
the Issuer will not, and will not permit any of its controlled affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Issuer or any of its affiliates and resold in a transaction registered under the
Securities Act.

(m) No Integration. Neither the Issuer nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

 

18



--------------------------------------------------------------------------------

(n) No General Solicitation or Directed Selling Efforts. Neither the Issuer nor
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Neither the Issuer nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize the use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included in the Time of Sale Information or
the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared by the Issuer pursuant to Section 4(c) (including any electronic road
show) above, (iv) any written communication prepared by such Initial Purchaser
and approved by the Issuer and the Representative in advance in writing or
(v) any written communication that contains the terms of the Securities and/or
other information that was included in the Time of Sale Information or the
Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Issuer and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Issuer and the Guarantors contained herein shall be true and correct on the date
hereof and on and as of the Closing Date (except, in each case, to the extent
that such representations and warranties relate to an earlier date, such
representations and warranties shall be true and correct as of such date); and
the statements of the Issuer, the Guarantors and their respective officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Issuer or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act, and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Issuer or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

19



--------------------------------------------------------------------------------

(c) No Material Adverse Change. No event or condition described in Section 3(d)
hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) the effect of which in the judgment of the Representative
make it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Issuer and each of
the BFS Guarantors who has specific knowledge of the Issuer’s or the BFS
Guarantors’ matters and is reasonably satisfactory to the Representative
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and the representations set forth in
Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Issuer and the Guarantors in this
Agreement are true and correct and that the Issuer and the Guarantors have
complied in all material respects with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and
(c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of both the Issuer and the ProBuild Parent, letters with respect to
(i) the Issuer and its subsidiaries and (ii) the ProBuild Parent and its
subsidiaries, in each case dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in each of the Time of Sale Information and the Offering Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off” date no more
than three business days prior to the Closing Date.

(f) Opinion and 10b-5 Statement of Counsel for the Issuer. (i) Kirkland & Ellis
LLP, counsel for the Issuer, shall have furnished to the Representative, at the
request of the Issuer, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, substantially in form and
substance as set forth in Annex D hereto and (ii) Davis Wright Tremaine LLP,
Alaska and Washington counsel for the Issuer, shall have furnished to the
Representative, at the request of the Issuer, their written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably acceptable to the Initial Purchasers and their counsel.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Cahill Gordon & Reindel
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

 

20



--------------------------------------------------------------------------------

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Issuer and the
Guarantors in their respective jurisdictions of organization.

(j) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(k) Initial Indenture and Securities; Supplemental Indenture. (x) The Initial
Indenture shall have been duly executed and delivered by a duly authorized
officer of each of the Issuer, the BFS Guarantors and the Trustee, and the
Securities shall have been duly executed and delivered by a duly authorized
officer of the Issuer and duly authenticated by the Trustee; and (y) immediately
after the consummation of the Acquisition on the Closing Date, the Supplemental
Indenture shall have been executed and delivered by a duly authorized officer of
each of the ProBuild Guarantors and the Trustee.

(l) Joinder Agreement. On the Closing Date, the ProBuild Guarantors shall have
entered into the Joinder Agreement and the Initial Purchasers shall have
received duly executed counterparts thereof.

(m) Existing Indebtedness. The Representative shall have received evidence
reasonably satisfactory to it that, prior to or substantially simultaneously
with the purchase of the Securities by the Initial Purchasers, all indebtedness
under the Existing Credit Agreements shall have been paid in full, including all
accrued and unpaid interest, fees and other amounts (other than contingent
obligations that survive termination of the Existing Credit Agreements), all
commitments to extend credit under the Existing Credit Agreements shall have
terminated and all guarantees and liens securing obligations thereunder shall
have been released.

(n) Senior Credit Agreements. Concurrently with or prior to the Closing Date,
the Issuer and the BFS Guarantors shall have entered into the Senior Credit
Agreements consistent in all material respects with the terms described in the
Time of Sale Information and the Offering Memorandum and the Representative
shall have received conformed counterparts thereof.

(o) Transactions. Concurrently with or prior to the Closing Date, each of the
Transactions, including consummation of the Acquisition, shall have been
consummated in a manner consistent in all material respects with the
descriptions thereof in the Time of Sale Information and the Offering
Memorandum.

(p) Additional Documents. On or prior to the Closing Date, the Issuer and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

 

21



--------------------------------------------------------------------------------

(q) CFO Certificates. On the date hereof and on the Closing Date, the
Representative shall have received certificate of the Issuer, dated the date
hereof and the Closing Date and addressed to the Initial Purchasers, signed on
behalf of the issuer by its Chief Financial Officer, regarding certain
information in the Time of Sale Information and the Offering Memorandum, as
applicable, and in form and substance reasonably satisfactory to the Initial
Purchasers and their counsel.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. the Issuer and each of the BFS
Guarantors and, upon execution and delivery of the Joinder Agreement, the
ProBuild Guarantors, jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors, officers and employees and
each person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses incurred in connection with investigating, preparing for or defending
against any loss, damage, liability, litigation, investigation, suit, action or
proceeding or any claim asserted (whether or not such Indemnified Party is a
party thereto) whether threatened or commenced and in connection with the
enforcement of this provision with respect to any of the above, as such fees and
expenses are incurred), joint or several, that arise out of, or are based upon,
any untrue statement or alleged untrue statement of any material fact contained
in the Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto) or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Issuer in writing by such Initial Purchaser through the Representatives
expressly for use therein, it being understood and agreed that the only such
information consists of the information described as such in subsection
(b) below.

(b) Indemnification of the Issuer and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless (i) the Issuer
and each of the BFS Guarantors, their respective directors and officers and each
person, if any, who controls the Issuer or any such BFS Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above and (ii) upon
execution and delivery of the Joinder Agreement, each of the ProBuild
Guarantors, each of their respective directors and officers and each person, if
any, who controls such ProBuild Guarantor, or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above (each person
described in clauses (i) and (ii), an “Initial Purchaser Indemnified Party”),
but in each case only with respect to any losses, claims, damages or liabilities
to which such Initial Purchaser

 

22



--------------------------------------------------------------------------------

Indemnified Party may become subject, under the Securities Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Time of Sale Information or the Offering
Memorandum, in each case as amended or supplemented, or any Issuer Written
Communication or arise out of or are based upon the omission or the alleged
omission of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Issuer by the
Initial Purchasers specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Initial Purchaser Indemnified Party
in connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Initial Purchaser Indemnified Party is a party
thereto) whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by the Initial Purchasers consists of the following information in the
Preliminary Offering Memorandum and the Offering Memorandum: the fourth and
fifth sentences of the seventh paragraph and the eighth paragraph, in each case
found under the heading “Plan of distribution.”

(c) Notice and Procedures. Promptly after receipt by an indemnified party under
this Section of notice of the commencement of any action, such indemnified party
(the “Indemnified Person”) will, if a claim in respect thereof is to be made
against the indemnifying party (the “Indemnifying Person”) under subsection
(a) or (b) above, notify the Indemnifying Person of the commencement thereof;
but the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under subsection (a) or (b) above, except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnifying Person otherwise than under
subsection (a) or (b) above. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless: (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded, based on the advice of
counsel, that there may be legal defenses available to it that are materially
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential materially differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such reasonable fees
and expenses shall be reimbursed as they are incurred. Any such separate firm
for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by the
Representatives and any such separate firm for the Issuer, ProBuild and the
Guarantors and their respective directors

 

23



--------------------------------------------------------------------------------

and officers and any control persons of the Issuer, ProBuild and the Guarantors
shall be designated in writing by the Issuer. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by such Indemnifying
Person of the aforesaid request; (ii) such Indemnifying Person shall have
received notice of the terms of such settlement at least 30 days prior to such
settlement being entered into and (iii) such Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the prior written
consent of the Indemnified Person, which consent, in respect of clause
(i) below, will not be unreasonably withheld, effect any settlement of any
pending or threatened action in respect of which any Indemnified Person is or
could have been a party and indemnification could have been sought hereunder by
such Indemnified Person unless such settlement includes (i) an unconditional
release of such Indemnified Person in form and substance reasonably satisfactory
to such Indemnified Person, from all liability on any claims that are the
subject matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraph (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuer and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuer and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuer and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuer from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Issuer and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Notwithstanding anything to the
contrary in this subsection (d), the ProBuild Guarantors and any of their
related Indemnified Persons shall not be entitled to any contribution hereunder
until they have executed the Joinder Agreement.

 

24



--------------------------------------------------------------------------------

(e) Limitation on Liability. The Issuer and the BFS Guarantors, and, upon
execution and delivery of the Joinder Agreement, the ProBuild Guarantors, and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Initial Purchasers were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Issuer, if after the execution and delivery
of this Agreement and on or prior to the Closing Date: (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange
or the over-the-counter market; (ii) trading of any securities issued or
guaranteed by the Issuer or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the reasonable judgment of
the Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Issuer on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Issuer shall be entitled to a further
period of 36 hours within which to procure other persons

 

25



--------------------------------------------------------------------------------

satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Issuer may postpone the Closing Date for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Issuer or counsel for the Initial Purchasers may be necessary in the
Time of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Issuer agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuer as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuer shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuer as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuer shall not exercise the right described in paragraph
(b) above, then this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 9 shall be without liability on the part of the Issuer
or the Guarantors, except that the Issuer and each of the Guarantors will
continue to be liable for the payment of expenses as set forth in Section 10
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Issuer, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuer and the BFS Guarantors
and upon the execution and delivery of the Joinder Agreement, each of the
ProBuild Guarantors jointly and severally agree to pay or cause to be paid all
costs and expenses incident to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any documentary, stamp or similar taxes payable in that connection; (ii) the
costs incident to the preparation and printing of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and

 

26



--------------------------------------------------------------------------------

the Offering Memorandum (including any amendment or supplement thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Issuer’s and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and reasonable expenses of any
counsel to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Issuer in connection with any “road show”
presentation to potential investors (it being understood that the Initial
Purchasers, collectively, shall bear half of the costs associated with any
chartered aircraft). It is understood, however, that except as provided in this
Section 10 and Section 7 hereof, the Initial Purchasers will pay all of their
own costs and expenses, including the fees of their counsel, transfer taxes on
resale of any of the Securities by them, and any advertising expenses connected
with any offers they may make.

(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Issuer
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Issuer and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the reasonable fees and expenses
of their counsel) reasonably incurred by the Initial Purchasers in connection
with this Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuer, the Guarantors and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Issuer, the Guarantors or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuer, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

 

27



--------------------------------------------------------------------------------

14. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuer,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

15. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative:

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Facsimile: (646) 291-1469

Attention: General Counsel

Notices to the Issuer and the Guarantors shall be given to them at:

Builders FirstSource, Inc.

2001 Bryan Street, Suite 1600

Dallas, Texas 75201

Attention: Donald F. McAleenan, Esq.

Phone: (214) 880-3500

Fax: (214) 231-6201

Email: Don.McAleenan@buildersfirstsource.com

with a copy to

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Fax: 212-446-4900

Attention: Joshua N. Korff

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

28



--------------------------------------------------------------------------------

(d) Submission to Jurisdiction. The Issuer and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Issuer and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. The Issuer and each of the Guarantors agrees that
final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Issuer and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which the
Issuer and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, Builders FirstSource, Inc. By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General   Counsel
and Secretary GUARANTORS BFS IP, LLC BFS Texas, LLC BFS, LLC Builders
FirstSource - Atlantic Group, LLC Builders FirstSource - Colorado Group, LLC
Builders FirstSource - Dallas, LLC Builders FirstSource - Florida Design Center,
LLC Builders FirstSource - Florida, LLC Builders FirstSource - MBS, LLC Builders
FirstSource - Northeast Group, LLC Builders FirstSource - Ohio Valley, LLC
Builders FirstSource - Raleigh, LLC Builders FirstSource - Southeast Group, LLC
Builders FirstSource - Texas GenPar, LLC Builders FirstSource Holdings, Inc.
Builders FirstSource-Colorado, LLC By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General   Counsel
and Secretary

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Builders FirstSource - Intellectual Property, L.P. By:   BFS IP, LLC Its:  
General Partner By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General   Counsel
and Secretary Builders FirstSource - Texas Group, L.P. By:   Builders
FirstSource - Texas GenPar, LLC Its:   General Partner By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General   Counsel
and Secretary Builders FirstSource - South Texas, L.P. Builders FirstSource -
Texas Installed Sales, L.P. By:   BFS Texas, LLC Its:   General Partner By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General   Counsel
and Secretary

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date first written above:

      Acting severally on behalf of

      themselves and the several Initial

      Purchasers listed in Schedule 1

      hereto.

 

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Justin Tichauer

Name:   Justin Tichauer Title:   Director

 

[Signature Page to Purchase Agreement]